BardeeN, J.
In bis written opinion tbe trial court held that if there was any ambiguity in tbe ordinance, or tbe meaning of tbe words used was doubtful, they were to be taken most strongly against tbe defendant. He admitted that an ambiguity arose in the ordinance from the two conflicting provisions, one fixing “tbe lowest annual rate in any case” at five dollars, and tbe other giving all persons tbe privilege to use meters and to pay only for water actually used at a specified rate per gallon. In that view be permitted testimony to be introduced of tbe surrounding circumstances, of tbe rates fixed in other cities, and of tbe actual cost of delivering-metered water, but all this evidence was brushed aside in *491obedience to tbe rule of construction be believed ought to prevail. We agree with him in the conclusion that the true intention of the parties is not perfectly clear. We think, however, the ordinance must be construed by the same rules that govern in the construction and interpretation of statutes. Ashland W. Co. v. Ashland Co. 87 Wis. 209, 58 N. W. 235. One of those rules is that the whole statute must be considered, and each clause construed by the light thrown upon it by every other. The ruling intention gathered from all the language used is to be sought for and, when discovered, given effect. This rule is elementary, and needs no citation of authorities for its support. Another rule is that the construction must be such as will produce reasonable results, if the language used will permit it. • If one construction would be oppressive and burdensome to one of the parties, and another, equally permissible, will avoid the hardship, the latter should be adopted in preference to the former.
In the light of these rules, let us examine the ordinance in question. The company was bound to furnish an abundant supply of water for any and all inhabitants of the city for all reasonable purposes. Certain of these purposes were ex: pressly mentioned, and the company was entitled to collect an annual rate not to exceed the one specified. Then it says: “For other domestic? purposes, proportionate to the above, but the lowest annual rate in any case shall be five dollars.” The intent seems clear to establish a maximum and a minimum rate for every kind of domestic use. It then takes up a new subject, “manufacturing and special uses,” to be paid for on the basis of water actually used. Then follows the clause which has given all the trouble: “All parties have the privilege of furnishing water meter and paying only for water actually used at rates varying from 20 cents to 30 cents per 1,000 gallons.” This the court construed to cover all persons and all uses, whether domestic, manufacturing, or special, on the ground that it must be construed most strongly against the *492defendant. Standing alone, and divorced from its surroundings, it might bear that construction; but, when read in connection with all that precedes and that which follows, we do not think this construction permissible. The fact proven, that meters for domestic consumers were comparatively unknown at that time, is a circumstance tending to show that such consumers were not in mind when this language was used. The fact that, in the language immediately following, rates for “consumption less than 1,000 gallons per day” were fixed, indicates with reasonable certainty that meter rates were being fixed for “manufacturing or special uses,” — for users who used such large quantities as to require a record of daily use to be kept. The provision following fixing rates where still greater quantities were used indicates that the subject in mind still had reference to the “manufacturing or special uses” referred to; Heading the whole section, and giving all its parts a reasonable construction, in the light of the situation of the parties, we think it quite evident that when the ordinance speaks of “all parties,” etc., it has reference to all parties taking water for “manufacturing or special uses,” and was not intended to cover users for domestic purposes, which had already been provided for. If parts of the ordinance are to be singled out and construed as though standing alone, then there would be as good reason for saying that the clause, “but the lowest annual rate in any case shall be five dollars,” applies to all consumers, as to say that the portion referring to “all parties,” etc., does not refer to its immediate context, but does refer to every person taking water, regardless of its use. If these two provisions are in seeming conflict, then such construction should be given, if possible and reasonable, as to harmonize and remove such conflict. This can be done in the manner suggested. We arrive at this conclusion the more readily because it harmonizes the ordinance, acquits the parties of any intention to discriminate against domestic users at the faucet rate, in*493sures tbe company a reasonable return above the cost of furnishing water, and seems more nearly in accordance with the intention of the parties as gathered from the surrounding circumstances.
By the Qowrt. — The judgment is reversed, and the cause is remanded with directions to enter judgment denying the writ.